Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments


1.	Applicant's arguments filed on 10/21/2022 with respect to claims 1-16 and 18-27 have been considered but are moot in view of the new ground(s) of rejection.

2.	Claim 17 cancelled.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (U.S. PUB. 2019/0278108, hereinafter “Ang”) in view of Paszkowicz et. al. (U.S. PUB. 2017/0043712, hereinafter, “Paszkowicz”).

Consider claim 27, Ang teaches a processor comprising: one or more processing units to determine, based at least on a gaze direction associated with a subject, that a gaze of the subject intersects with a spatial region associated with an interior of a vehicle (pages 5-6 [0086]-[0087]).
Ang does not explicitly show that the spatial region representing a three-dimensional (3D) surface corresponding to an object within the interior of the vehicle.
In the same field of endeavor, Paszkowicz teaches the spatial region representing a three-dimensional (3D) surface corresponding to an object within the interior of the vehicle (pages 5-6 [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, the spatial region representing a three-dimensional (3D) surface corresponding to an object within the interior of the vehicle, as taught by Paszkowicz, in order to provide improved modelling of a line of sight of the vehicle occupant to identify the visual zone of interest.

5.	The applicant’s remarks, filed on 10/21/2022, have been carefully reviewed with updated search. Claims 1-16 and 18-26 are allowed over the prior art record.

Conclusion


6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649